 



Exhibit 10.3

     
 
  NiSource Inc.
 
  801 East 86th Avenue
 
  Merrillville, Indiana 46410

Robert C. Skaggs, Jr.
President
May 16, 2005
Mr. Gary L. Neale
Chairman and Chief Executive Officer
NiSource Inc.
801 East 86th Avenue
Merrillville, Indiana 46410
Dear Gary:
This letter agreement will govern your compensation as a non-employee director
and chairman of the board of directors (“Chairman”) of NiSource Inc.
(“NiSource”) effective July 1, 2005 for those activities and any other duties
assigned to you by the board of directors from time to time. Compensation under
this letter agreement will be in lieu of, not in addition to, any other benefits
and compensation provided to a non-employee director.
Term. The initial term of this letter agreement will be from July 1, 2005
through June 30, 2007.
Compensation. You will be compensated at a rate of $50,000 per calendar quarter,
or part thereof, payable in arrears within 10 days after the close of each such
quarter.
Service Credit. You will receive service credit during the term under the
NiSource Inc. Long-Term Incentive Plan for purposes of vesting and determining
any lapse of restrictions of awards thereunder. This paragraph will serve as an
amendment to your Contingent Stock Agreements dated January 1, 2003 and
January 1, 2004 in order to provide for such service credit.
Medical and Dental Coverage. You will receive medical and dental coverage for
yourself and your spouse comparable to the coverage provided during the term to
NiSource’s senior executives. You will pay the active group rate payable by
senior executives, and NiSource will pay the balance of the cost of your
comparable coverage. You will also receive reimbursement for your annual
physical examination at Mayo Clinic.
Business Expenses. NiSource will pay or reimburse you for all reasonable
business expenses incurred by you in the performance of your duties as Chairman
during the term. NiSource will pay or reimburse you for financial advisory
services (as currently available to you on June 30, 2005) and an individual
membership in the Chicago Club. Such reimbursement will be payable upon
submission of documentation in accordance with NiSource’s accounting and tax
policies.

 



--------------------------------------------------------------------------------



 



Administrative Support. NiSource will provide you with office and meeting space
and administrative support for your services as Chairman.
Modification/No Waiver. No provision of this letter agreement may be modified or
waived unless such modification or waiver is agreed to in writing signed by both
parties. NiSource’s failure to insist upon strict compliance with any provision
of this letter agreement will not be deemed to be a waiver of such provision or
any other provision of this letter agreement.
Assignment. This letter agreement covers personal services by you to NiSource.
Neither you nor NiSource may assign this letter agreement, except that
NiSource’s obligations hereunder will be binding legal obligations of any
successor to all or substantially all of NiSource’s business by purchase,
merger, consolidation, or otherwise.
Early Termination. Notwithstanding the other provisions of this letter
agreement, in the event of your death, disability or other termination of
service as Chairman, or the termination of this letter agreement by mutual
understanding, compensation, service credit and any other benefits will be
provided, on a pro rata basis, through the date of your death or disability or
such termination, as applicable.
Upon your acceptance of and execution of this letter agreement, this will become
a binding agreement between you and NiSource.
Sincerely,
NISOURCE INC.

     
/s/ Robert C. Skaggs
   
 
Robert C. Skaggs
   
President
   

Accepted by and agreed to this 23rd day of May, 2005.

     
/s/ Gary L. Neal
   
 
Gary L. Neale
   

cc: Ian M. Rolland, Chairman, Corporate Governance Committee
Dr. Steven C. Beering, Chairman, Officer Nomination and Compensation Committee

 